DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recessed portion in the facing region becomes deeper toward the through hole must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0154640 to Furukawa et al. “Furukawa” as modified by US Pub. 2018/0229510 to Endo and US Pub. 2012/0069085 to Yamagishi et al. “Yamagishi.”
	With regard to Claim 1, Furukawa teaches (fig. 1) an inkjet recording apparatus (X1) comprising:
	an endless conveyance belt (51) having a plurality of through holes and wound around a plurality of rollers (52, 53 and 54) [0043];
	a suction unit (not shown) to cause the conveyance belt to suck the sheet [0043];
	an inkjet head (31-34) including a main body (36) having a lower surface (361) on which a plurality of nozzles (37) arranged in a width direction of the conveyance belt (51) intersecting the conveyance direction of the conveyance belt are formed, and a head end portion (83) adjacent to one end or both ends (83 or 84) of the head main body (36) in the width direction; and
	a cleaning unit (8) that removes ink attached to a lower surface (361) of the head main body (36) by bringing a cleaning member (82) into contact with the lower surface of the head main body and sliding the cleaning member in the width direction (D21) [0051-0054]. 
Furukawa does not teach a conveyance plate including a plurality of recessed portions formed in an upper surface thereof and a plurality of through holes formed in bottom portions of the plurality of recessed portions, the upper surface of the conveyance path being in contact with an inner peripheral surface of the conveyance belt; a suction unit that sucks air from the plurality of through holes of the conveyance plate to cause the conveyance belt to suck the sheet; and the inkjet head facing an upper surface of the conveyance plate via the conveyance belt; a depth of the recessed portion in a facing region of the conveyance plate facing the head end portion is shallower than a depth of the recessed portion in a region other than the facing region.
However, Endo teaches (figs. 4a-4c and 5) a conveyance plate (134) including a plurality of recessed portions (134b) formed in an upper surface thereof and a plurality of through holes (142) formed in bottom portions of the plurality of recessed portions (134b), the upper surface of the conveyance path being in contact with an inner peripheral surface of the conveyance belt (132) (fig. 2).  Endo also teaches a suction unit (131/135) that sucks air from the plurality of through holes (142) of the conveyance plate (134) to cause the conveyance belt to suck the sheet [0031-0032]; and the inkjet head (2) facing an upper surface of the conveyance plate via the conveyance belt (fig. 1).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Furukawa with the teachings of Endo to provide an image forming device which can reduce the sliding resistance generated between the transfer belt for a print sheet and an auxiliary plate arranged along that in the image forming device [0006].
Additionally, Yamagishi teaches a depth of the recessed portion in a facing region of the conveyance plate facing the head end portion is shallower than a depth of the recessed portion in a region other than the facing region [0086].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Furukawa as modified by Endo with the teachings of Yamagishi  to suppress actions of transfer winds entrained by transfer of a recording medium, thereby reducing flows of air involved in suctioning the recording medium, at regions underneath arrays of ink discharge nozzles of a print head, and in vicinities thereof [0011].
With regard to Claim 2, Furukawa as modified by Yamagishi teach the claimed invention except for wherein the recessed portion in the facing region becomes deeper toward the through hole.
However, Endo teaches wherein the recessed portion in the facing region becomes deeper toward the through hole (fig. 4B).  The same motivation applies as discussed in claim 1.
With regard to Claim 3, Furukawa as modified by Endo teach the claimed invention except for wherein the plurality of recessed portions are formed in a groove shape whose longitudinal direction is the conveyance direction, and a width of the recessed portion in the width direction in the facing region is narrower than a width of the recessed portion in the width direction in a region other than the facing region.
However, Yamagishi teaches wherein the plurality of recessed portions are formed in a groove shape whose longitudinal direction is the conveyance direction, and a width of the recessed portion in the width direction in the facing region is narrower than a width of the recessed portion in the width direction in a region other than the facing region (fig. 5).  The same motivation applies as discussed in claim 1.
With regard to Claim 4, Furukawa as modified by Endo teach the claimed invention except for wherein a flow path resistance of the through hole formed in the recessed portion included in the facing region is larger than a flow path resistance of the through hole formed in the recessed portion not included in the facing region. 
However, Yamagishi teaches wherein a flow path resistance of the through hole formed in the recessed portion included in the facing region is larger than a flow path resistance of the through hole formed in the recessed portion not included in the facing region [0056-0057]. The same motivation applies as discussed in claim 1.
With regard to Claim 5, Furukawa teaches (fig. 1) an inkjet recording apparatus (X1) comprising:
an endless conveyance belt (51) having a plurality of through holes and wound around a plurality of rollers (52, 53 and 54) [0043];
	a suction unit (not shown) to cause the conveyance belt to suck the sheet;
	an inkjet head (31-34) including a head main body (36) having a lower surface (361) on which a plurality of nozzles (37) arranged in a width direction of the conveyance belt (51) intersecting the conveyance direction of the conveyance belt are formed, and a head end portion (83) adjacent to one end or both ends (83 and 84) of the head main body (36) in the width direction;
	a cleaning unit (8) that removes ink attached to a lower surface (361) of the head main body (36) by bringing a cleaning member (82) into contact with the lower surface of the head main body and sliding the cleaning member in the width direction (D21) [0051-0054].
Furukawa does not teach a conveyance plate including a plurality of recessed portions formed in an upper surface thereof and a plurality of through holes formed in bottom portions of the plurality of recessed portions, the upper surface of the conveyance plate being in contact with an inner peripheral surface of the conveyance belt; a suction unit that sucks air from the plurality of through holes of the conveyance plate to cause the conveyance belt to suck the sheet; the inkjet head facing an upper surface of the conveyance plate via the conveyance belt; and a flow path resistance of the through hole formed in the recessed portion included in a facing region facing the head end portion of the conveyance plate is larger than a flow path resistance of the through hole formed in the recessed portion not included in the facing region.
However, Endo teaches (figs. 4a-4c and 5) a conveyance plate (134) including a plurality of recessed portions (134b) formed in an upper surface thereof and a plurality of through holes (142) formed in bottom portions of the plurality of recessed portions (134b), the upper surface of the conveyance path being in contact with an inner peripheral surface of the conveyance belt (132) (fig. 2).  Endo also teaches a suction unit (131/135) that sucks air from the plurality of through holes (142) of the conveyance plate (134) to cause the conveyance belt to suck the sheet [0031-0032]; and the inkjet head (2) facing an upper surface of the conveyance plate via the conveyance belt (fig. 1).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Furukawa with the teachings of Endo to provide an image forming device which can reduce the sliding resistance generated between the transfer belt for a print sheet and an auxiliary plate arranged along that in the image forming device [0006].
Additionally, Yamagishi teaches wherein a flow path resistance of the through hole formed in the recessed portion included in the facing region is larger than a flow path resistance of the through hole formed in the recessed portion not included in the facing region [0056-0057]. The same motivation applies as discussed in claim 1.
With regard to Claim 6, Furukawa teaches wherein an inclined portion (857) is provided on a lower surface of the head end portion (83), the inclined portion being inclined so as to become higher as a distance from the head main body (36) increases (fig. 7).
	With regard to Claim 7, Furukawa teaches wherein a supply port (834) that supplies a cleaning liquid to the cleaning member is provided on a lower surface of the head end portion [0049].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853